In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 16‐8019 
KENOSHA UNIFIED SCHOOL 
DISTRICT NO. 1 BOARD OF  
EDUCATION, et al., 
                                               Petitioners‐Defendants, 

                                    v. 

ASHTON WHITAKER, 
                                                  Respondent‐Plaintiff. 
                       ____________________ 

           Appeal from the United States District Court for the 
                     Eastern District of Wisconsin 
             No. 16‐cv‐00943‐PP — Pamela Pepper, Judge. 
                       ____________________ 

    SUBMITTED OCTOBER 19, 2016 — DECIDED NOVEMBER 14, 2016 
                    ____________________ 

      Before RIPPLE, KANNE, and WILLIAMS, Circuit Judges. 
    PER  CURIAM. Plaintiff Ash Whitaker is a transgender boy 
whose high school will not permit him to use the boys’ bath‐
room. He sued the school district for discriminating against 
him on the basis of sex, in violation of Title IX of the Educa‐
tion  Amendments  of  1972,  20  U.S.C.  §  1681,  and  the  Equal 
Protection  Clause  of  the  Fourteenth  Amendment.  After  the 
2                                                          No. 16‐8019 

district  court  denied  the  defendants’  motion  to  dismiss,  the 
defendants  filed  this  petition  for  interlocutory  appeal.  The 
defendants asserted that appellate jurisdiction is proper un‐
der 28 U.S.C. § 1292(b), but the district court has since vacat‐
ed its certification. Thus we lack appellate jurisdiction.  
    The  district  court  had  issued  an  oral  ruling  denying  the 
defendants’  motion  to  dismiss.  The  next  day,  at  the  conclu‐
sion of a  hearing on the plaintiff’s motion for a preliminary 
injunction,  the  defendants  stated  their  intention  to  appeal 
the ruling denying their motion to dismiss and presented the 
court  with  a  proposed  order  that  memorialized  the  denial 
and  certified  the  order  for  immediate  interlocutory  appeal 
under 28 U.S.C. § 1292(b). The district court entered the pro‐
posed  order,  and  the  defendants  filed  this  petition.  The 
plaintiff then moved the district court to reconsider the inter‐
locutory  certification  pursuant  to  Federal  Rule  of  Civil  Pro‐
cedure 60(b).  
    Before this court had issued an order on the defendants’ 
petition,  the  district  court  granted  the  plaintiff’s  motion  for 
reconsideration  and  revoked  its  certification.  The  district 
court  pointed  out that the defendants had  not made a legal 
or  factual  argument  in  support  of  certification,  nor  did  the 
court ask either party to address certification. The court ad‐
mitted that it erred in failing to solicit argument on this issue 
and  erred  in  including  the  interlocutory  certification  lan‐
guage in the order. The district court then correctly enumer‐
ated  the  factors  that  it  must  consider  to  certify  an  order  for 
appeal under  28 U.S.C. § 1292(b), including  whether the or‐
der  to  be  appealed  involves  a  controlling  question  of  law, 
whether an immediate appeal would materially advance the 
ultimate termination of the litigation, and whether there is a 
No. 16‐8019                                                                   3 

substantial ground for difference of opinion on the question 
of  law.  See  Ahrenholz  v.  Bd.  of  Tr.  of  the  Univ.  of  Ill.,  219  F.3d 
674,  675  (7th  Cir.  2000);  In  re  Hamilton,  122  F.3d  13,  14  (7th 
Cir.  1997).  Appellate  resolution  of  the  contestable  question 
whether  “sex”  in  Title  IX  encompasses  gender  identity 
would  control  one  of  the  plaintiff’s  claims,  the  court  rea‐
soned, but resolution would not speed up litigation because 
the  plaintiff  had  pleaded  sufficient  facts  to  survive  the  mo‐
tion to dismiss on two alternate grounds. 
    In  light  of  the  district  court’s  revocation  of  its  certifica‐
tion, we asked the parties to file statements of position. The 
parties agree—as do we—that our jurisdiction to hear an in‐
terlocutory appeal under 28 U.S.C. § 1292(b) derives from a 
district  court’s  certification  of  an  order.  See  Caterpillar Inc.  v. 
Lewis,  519  U.S.  61,  74  n.10  (1996);  Swint  v.  Chambers  Cnty. 
Comm’n,  514  U.S.  35,  46,  47  n.4  (1995);  Coopers  &  Lybrand  v. 
Livesay, 437 U.S. 463, 475–76 (1978); 16 C. Wright, A. Miller, & 
E. Cooper, Fed. Practice & Proc., § 3929, at 438–39 (2016). We 
did not enter an order granting the petition, and thus we did 
not acquire jurisdiction to consider this issue in the case. The 
district  court’s  decision  to  withdraw  certification  destroys 
our  jurisdiction  to  consider  the  petition  under  § 1292(b). 
See Weir v. Propst, 915 F.2d 283, 286 (7th Cir. 1990); In re Pow‐
erhouse  Licensing,  LLC,  441  F.3d  467,  471  n.2  (6th  Cir.  2006); 
City  of  L.A.  v.  Santa  Monica  Baykeeper,  254  F.3d  882,  885–86 
(9th Cir. 2001).  
   The defendants contend, however, that this court has au‐
thority  to  exercise  pendent  appellate  jurisdiction  over  this 
appeal in conjunction  with the appeal  of  the order  partially 
granting  the  motion  for  a  preliminary  injunction,  which  is 
separately  docketed  and  derives  jurisdiction  pursuant  to  28 
4                                                      No. 16‐8019 

U.S.C.  § 1292(a)(1).  The  doctrine  of  pendent  appellate  juris‐
diction permits this court to review a non‐final order when it 
is  “inextricably  intertwined”  with  an  appealable  order. 
See Ne.  Rural  Elec.  Membership  Corp.  v.  Wabash  Valley  Power 
Ass’n, Inc., 707 F.3d 883, 886 (7th Cir. 2013); Montano v. City of 
Chicago, 375 F.3d 593, 595 (7th Cir. 2004). But this petition is 
not properly taken from an appealable order, so there is no 
proper  jurisdictional  basis  from which  we  may  extend  pen‐
dent jurisdiction. The appropriate place for the defendants to 
request  pendent  appellate  jurisdiction  is  in  the  appeal  from 
the preliminary injunction order.  
   Because  we  lack  appellate  jurisdiction,  the  petition  for 
permission to appeal under 28 U.S.C. § 1292(b) is DENIED.